DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and corresponding arguments, filed 3/4/2022, have been reviewed and considered.  Claims 1, 3-5, 12, 15-16 and 19 have been amended and therefore, claims 1-20 are currently pending.  Note that the applicant’s amendment and arguments relating to both the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections are addressed below.   
Within pages 6-7 of the applicant’s REMARKS, the applicant argues that the recitations, “a first lengthwise component having a length dependent on a usable throat distance” and “a second lengthwise component having a length dependent on the usable throat distance” should not be rejected under 35 U.S.C. 112(b) because the definition of a “usable throat distance” is clear from the applicant’s specification.  The examiner agrees that the phrase, “usable throat distance”, is clear from the applicant’s specification.  However, how the lengths of the lengthwise components are “dependent” from the usable throat distance is not necessarily clear.  The lengthwise components are non-adjustable, therefore the lengths of the lengthwise components would be specific to a “usable throat distance” of a specific sewing machine because neither the usable throat distance nor the lengths of the lengthwise components can be changed.  Therefore, would using the term “dependent” even be proper?  Isn’t the applicant just trying to state that the lengths of the lengthwise components are just less than the usable throat distance?  Regardless, the issue-at-hand is that the claims are directed to a quilt clamping device, not a sewing system including both a quilt clamping device and a [long-arm] sewing machine.  How are the metes and bounds of the phrase to be determined if the sewing machine (and thus usable throat distance) is not part of the claimed invention?  Again, the applicant is claiming a clamping device, not a sewing machine including a clamping device.  It appears that the applicant is trying to claim a dimensional range of the lengthwise components; however, such cannot rely on structure (“usable throat distance” of sewing machine) that is not a component of the claimed invention.  For example: if the prior art includes a clamp that comprises all the structure as claimed by the applicant and capable of be used with a sewing machine, but not disclosing a sewing machine; how is the claimed “length” to be determined?   In an example not related to sewing:  If someone claims a shirt and states that the length of the shirt is dependent on the torso of a wearer, how can the metes-and-bounds of the length be determined for examination purposes?  Accordingly, the 35 U.S.C. 112(b) rejection, as related to the “usable throat distance”, of the previous Office Action is deemed proper and thus still stands.  Note that the applicant’s arguments relating to the term “substantially” in pages 7-10 are moot because the applicant has removed the term, “substantially” from claims 3 and 19.  
In response to the prior art rejection(s) of the previous Office Action, the applicant amended independent claim 1 to include the term “integral” within the recitation, “a lever securely connected to the first lengthwise component by a transverse pin and comprising an integral lower section”.  Applicant’s amendment is not sufficient in overcoming the prior art rejection(s) of the previous Office.  Note that this recitation can be interpreted at least two different ways.  In a first interpretation, the applicant is stating that the lower section itself is integral and in a second interpretation, the applicant is stating that the lower section is integral with the lever.  As stated in the previous Office Action, PETERSON discloses a lever (26, 20) comprising a lower section (20) (Figures 2-3).  It is clear from figures 2 and 3 of PETERSON that the lower section (20) is a single integrally formed piece (first interpretation).  Accordingly, based on the first interpretation, PETERSON discloses “a lever securely connected to the first lengthwise component by a transverse pin and comprising an integral lower section” as claimed.  Additionally, in relation to the second interpretation, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  See In re Hotte, 177 USPQ 396, 328 (CCPA 1973).  Note that the lower section (20) of the lever of PETERSON is connected to an upper section (26) of the lever by a pin (24) which is a mechanical fastening means that is NOT meant to be removable or at least be easily removable (Figures 2-4).  Accordingly, based on the second interpretation, the lower section and the upper section of the lever of PETERSON can be considered “integral” given the term its broadest reasonable interpretation.  Therefore, the prior art rejection(s) of the previous Office Action still stand and this Office Action is considered a Final Rejection.  

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1 and similarly claim 10, the applicant recites that both the first lengthwise component and the second lengthwise component have “a length dependent on a usable throat distance”.  However, a “throat distance” is a dimension specific to the structure of a sewing machine (para 00036 of applicant’s specification), not the claimed device.  Since sewing machines can come in many different sizes and configurations, a throat distance would vary depending on the specific sewing machine being used.  Note that the applicant is only claiming a quilt clamping device, not a combination of a sewing/quilting machine and the quilt clamping device.  Therefore, how is the length of the first and second lengthwise components supposed to be determined if a sewing machine is not part of the claimed invention?  And if a sewing machine is supposed to be a component of the claimed invention, how are the lengths of the first and second lengthwise components “dependent” from the usable throat distance?  Is the length variable or is the length manufactured specific to a particular sewing machine?  Accordingly, the above recitation is considered indefinite because the metes and bounds of the first and second lengthwise components, specifically the length thereof, is unclear.  
All remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCCOY et al. (US 2014/0190047 A1) in view of PETERSON (US 3,865,287).
Regarding claims 1 and 10, MCCOY discloses a quilting machine (68) comprising a device (70) for reducing the distortion of a quilted product comprising a first lengthwise component (first jaw 112 of clamp 50) having a length and a second lengthwise component (second opposing jaw 112 of clamp 50) having a length (Figures 3-9 and 13) (note that MCCOY discloses other types of clamps 50 that can be used with corresponding lengthwise components 112 within figures 14-19B).  Note that it is clear from figure 3 of MCCOY that the both the length and width of each lengthwise component is less than the “usable throat distance” of the quilting machine and thus the length is considered throat length dependent (para 00056 of applicant’s specification).  MCCOY discloses one or more hinges (bottom portion of 84 wherein jaws 112, 112 connect; figures 5-9 and 13) for hingably connecting the lengthwise components, allowing the lengthwise components to hingably move and controlling or fixing a spatial relationship between the lengthwise components (additionally note that each of the embodiments of figures 14-17 all have a hinge at a connection and/or pivot point of the jaws 112, 112 thereof).  However, MCCOY fails to the clamp (50) having a lever as claimed.  
PETERSON discloses a clamp device for gripping and holding a fabric material (10) comprising a first lengthwise component (12, 16) having a length and a second lengthwise component (opposing 12, 16) having a length.  PETERSON discloses one or more hinges (14) for hingably connecting the lengthwise components, allowing the lengthwise components to hingably move and controlling or fixing a spatial relationship between the lengthwise components (Figures 2-3).  PETERSON further discloses a lever (20, 26) securely connected to the first lengthwise component by a first transverse pin (28) and comprising an integral lower section (20) (please see response section above) securely connected to the second lengthwise component by a second transverse pin (22) (Figures 1-4).  PETERSON discloses the lever operable to move the first component towards the second component to fix in position a material within the first and second lengthwise components and move the first component away from the second component to release the material from within the first and second lengthwise components (Figures 2 and 3).  The clamp and lever configuration of PETERSON is advantageous in order to provide a positive grip on the fabric while also being able to be operated with a single hand.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have replaced the clamp of MCCOY with that of PETERSON or to have incorporated the lever configuration of PETERSON into at least one of the clamp embodiments of MCCOY in order to provide a positive grip on the fabric or backing layer while also being able to be operated with a single hand.  Note that the device of MCCOY in view of PETERSON would be considered full capable of functioning to grip and release an edge portion of a backing layer as claimed.  
Regarding claim 2, both MCCOY and PETERSON disclose the one or more hinges comprising a single continuous hinge (figures 5-9 and 13-17 of MCCOY) (14; figures 1, 2 and 3 of PETERSON).
Regarding claim 3, PETERSON discloses the first and second components (12, 16; 12, 16) each comprising one or more shaped, relief corner edge surfaces (note top edges surfaces of 16 are rounded/chamfered to avoid catching the corner of a fabric; figures 2 and 3) configured proximate to one of the hinges for reducing binding of the backing layer (the top edges 16 are proximate to the hinges as compared to the bottom edges of 16) (Figures 2 and 3).  
Regarding claim 4, note that the top edges surfaces of 16 of PETERSON appear to be chamfered/angled (or possibly rounded) (figures 2-3).  Regardless, it is considered old and known in the art to chamfer an edge (i.e. diagonal surface) in order to prevent snagging of fabric.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the relief corner edge surfaces of PETERSON with a chamfer because such is considered old and known in the art in order to prevent snagging of fabric. 
Regarding claim 5, MCCOY in view of PETERSON teaches a device having first and second lengthwise components as discussed above.  However, MCCOY in view of PETERSON fails to disclose the first and second lengthwise components being composed of aluminum.  The use of aluminum for a clamping device (including the jaws thereof) is considered old and known in the art at the time the invention was made in order to provide strength while allowing the clamping device to remain light in weight.  Accordingly it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have composed the first and second lengthwise complements of the clamping device of MCCOY in view of PETERSON of aluminum because such is considered old and known in the art in order to provide strength while keeping the device light in weight.  
Regarding claims 9 and 11, MCCOY in view of PETERSON discloses a clamping device comprising first and second lengthwise components.  However, MCCOY in view of PETERSON fails to disclose the device being 7 ounces or less and the width of both the first and second lengthwise components being 2 inches.  Note that the clamping device (including the first and second lengthwise components) of MCCOY is for the same purpose as the device of the applicant invention, specifically for providing tension on a workpiece and/or backing layer in the creation of a quilt.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the device with a weight of 7 ounces or less and each lengthwise component with a width of 2 inches because it has been held that the determination of an adequate weight of the device and the desired dimensions thereof (specifically the width of the first and second lengthwise components) would only involve routine skill in the art since the prior art of MCCOY is for the same purpose as the claimed invention.  
Regarding claim 12, both the width of first and second lengthwise components of MCCOY and PETERSON would be considered sufficient in performing the claimed function because both MCCOY and PETERSON disclose all the structure as claimed by the applicant.  
Regarding claim 13, PETERSON discloses each of the length wise components (12, 16) comprising a substantially flat, lengthwise section (16) and a substantially right angle, bend section (12) for providing rigidity and strength to a respective component and for reducing bowing of a respective component (Figures 1-3).
Regarding claims 17 and 18, MCCOY discloses a bracket (84) connected to substantially a center of the second lengthwise component (112) for distributing forces applied to the device by tensioning means (52) for functionally applying a substantially uniform force along the entire length of the edge portion (Figures 4-9 and 13).
Regarding claim 19, MCCOY discloses the tensioning means comprises an elastic portion and a substantially non-elastic portion (para 0062).
Regarding claim 20, PETERSON discloses the lever (20, 26) further comprises edge surfaces configured to slidably move against the first transverse pin (28) as force is applied to the lever, wherein the first and second transverse pins (28, 22) and edge surfaces slidably guide movement of the first lengthwise component with respect to the second lengthwise component (Figures 2 and 3).  

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCCOY et al. (US 2014/0190047 A1) in view of PETERSON (US 3,865,287) and in further view of SNYDER (US 3,056,533).
MCCOY in view of PETERSON teaches a clamping device comprising first and second lengthwise components (i.e. jaws) as discussed above.  However, MCCOY in view of PETERSON fails to disclose a gripping layer positioned on inside outer edges of each lengthwise component.  As is old and known in the art, SNYDER teaches a gripping layer (23, 23) (non-skid foam; col. 1, line 70 – col. 2, line 8) positioned on inside, outer edges of each of a first and second lengthwise components (16, 17) of a gripping device in order provide a non-slip surface to prevent a material from sliding out from between the first and second lengthwise components (Figures 1-3).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided each of the first and second lengthwise components with a gripping layer, in light of the teachings of SNYDER, in order to provide a non-slip surface to prevent the backing material from sliding out from between the first and second lengthwise components.

Claim 8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCCOY et al. (US 2014/0190047 A1) in view of PETERSON (US 3,865,287) in view of SNYDER (US 3,056,533) and in further view of DE CLERCK (US 2012/0248158 A1).
Regarding claim 8, MCCOY in view of PETERSON and in further view of SNYDER teaches a clamping device having first and second lengthwise components with a non-skid foam gripping layer positioned on inside, outer edges of each of the first and second lengthwise components as discussed above.  However, none of the references disclose the non-skid foam being a closed cell, ethylene propylene diene monomer material (i.e. EDPM) as claimed.  DE CLERCK teaches the use of EDPM in order to provide a cost-effective deformable friction surface which is also resistant to solvents (para 0040).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the non-skid foam of MCCOY in view of PETERSON and in further view of SNYDER as EPDM, in light of the teachings of DE CLERCK, in order to provide a cost-effective deformable friction surface which is also resistant to solvents.   
Regarding claims 14-16, DE CLERCK discloses the EPDM layer being a coating that is resistant against solvents (para 0012) (therefore would also be capable of functionally to reduce the transfer of oxidants to at least some degree).  DE CLERCK further discloses the EPDM layer being an integral “paint” or “powder” coating (para 0072).  For future reference, note that the painting or powder-coating of metal components is considered old and known in the art in order to resist corrosion thereof.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732